Exhibit 10.9

DIRECTOR INDEMNIFICATION AGREEMENT

This DIRECTOR INDEMNIFICATION AGREEMENT (the “Agreement”), made and entered into
this            day of July, 2007, is by and between Nascent Wine Company, Inc.,
a Nevada corporation (the “Company,” which term shall include, where
appropriate, any Entity (as hereinafter defined) controlled directly or
indirectly by the Company), and                (the “Indemnitee”).

WHEREAS, it is essential to the Company that it be able to retain and attract
the most capable persons available to serve on the Company’s Board of Directors
(the “Board”);

WHEREAS, increased corporate litigation has subjected directors to litigation
risks and expenses, and the limitations on the availability of directors and
officers liability insurance have made it increasingly difficult for the Company
to attract and retain such persons;

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses; and

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
serving as a Director (as defined below):

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1.             Definitions.

(a)           “Corporate Status” describes the status of a person who is serving
or has served (i) as a Director, including as a member of any committee of the
Board, (ii) in any capacity with respect to any employee benefit plan of the
Company, or (iii) as a director, partner, trustee, officer, employee or agent of
any other Entity at the request of the Company.  For purposes of subsection
(iii) of this Section 1(a), an officer or director of the Company who is serving
or has served as a director, partner, trustee, officer, employee or agent of a
Subsidiary (as defined below) shall be deemed to be serving at the request of
the Company.

(b)           “Director” shall mean a member of the Board.

(c)           “Entity” shall mean any corporation, partnership, limited
liability company, joint venture, trust, foundation, association, organization
or other legal entity.

(d)           “Expenses” shall mean all fees, costs and expenses incurred in
connection with any Proceeding (as defined below), including, without
limitation, reasonable attorneys’ fees, disbursements and retainers (including,
without limitation, any such fees, disbursements and retainers incurred by
Indemnitee pursuant to Sections 8 and 10(c) of this Agreement), fees and
disbursements of expert witnesses, private investigators and professional
advisors (including, without limitation, accountants and investment bankers),
court costs, transcript costs, fees of experts, travel expenses, duplicating,
printing and binding costs, telephone and fax transmission charges, postage,
delivery services, secretarial services and other disbursements and expenses.

(e)           “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.

  


--------------------------------------------------------------------------------


 

(f)            “Proceeding” shall mean any threatened, pending or completed
claim, action, suit, arbitration, alternate dispute resolution process,
investigation, administrative hearing, appeal, or any other proceeding, whether
civil, criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 10
of this Agreement to enforce Indemnitee’s rights hereunder.

(g)           “Subsidiary” shall mean any Entity of which the Company owns
(either directly or through or together with another Subsidiary of the Company)
either (i) a general partner, managing member or other similar interest or (ii)
(A) 50% or more of the voting power of the voting capital equity interests of
such Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such Entity.

2.             Services of Indemnitee.  In consideration of the Company’s
covenants and commitments hereunder, Indemnitee agrees to serve or continue to
serve as a Director.  However, this Agreement shall not impose any obligation on
Indemnitee or the Company to continue Indemnitee’s service to the Company beyond
any period otherwise required by law or by other agreements or commitments of
the parties, if any.

3.             Agreement to Indemnify.  The Company agrees to indemnify
Indemnitee as follows:

(a)           Subject to the exceptions contained in Section 4(a) below, if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding (other than an action by or in the right of the Company) by reason of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the Company
against all Expenses and Liabilities incurred or paid by Indemnitee in
connection with such Proceeding (referred to herein as “Indemnifiable Expenses”
and “Indemnifiable Liabilities”, respectively, and collectively as
“Indemnifiable Amounts”).

(b)           To the extent permitted by applicable law and subject to the
exceptions contained in Section 4(b) below, if Indemnitee was or is a party or
is threatened to be made a party to any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of Indemnitee’s Corporate
Status, Indemnitee shall be indemnified by the Company against all Indemnifiable
Expenses.

4.             Exceptions to Indemnification.  Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than the following:

(a)           If indemnification is requested under Section 3(a) and it has been
judged in a final non-appealable decision by a court of competent jurisdiction
that, in connection with the subject of the Proceeding out of which the claim
for indemnification has arisen, Indemnitee acted with gross negligence or
willful conduct and, with respect to any criminal action or proceeding,
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful, Indemnitee shall not be entitled to payment of Indemnifiable Amounts
hereunder.

(b)           If indemnification is requested under Section 3(b) and

(i)            it has been judged in a final non-appealable decision by a court
of competent jurisdiction that, in connection with the subject of the Proceeding
out of which the claim for indemnification has arisen, Indemnitee acted with
gross negligence or willful conduct; or

(ii)           it has been judged in a final non-appealable decision by a court
of competent jurisdiction that Indemnitee is liable to the Company with respect
to any claim, issue or matter involved in the Proceeding out of which the claim
for indemnification has arisen, no Indemnifiable

2


--------------------------------------------------------------------------------


 

Expenses shall be paid with respect to such claim, issue or matter unless the
court of law or another court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability, but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Indemnifiable Expenses which such court shall
deem proper.

5.             Procedure for Payment of Indemnifiable Amounts.  Indemnitee shall
submit to the Company a written request specifying the Indemnifiable Amounts for
which Indemnitee seeks payment under Section 3 of this Agreement and the basis
for the claim.  The Company shall pay such Indemnifiable Amounts to Indemnitee
within ten (10) calendar days of receipt of the request.  At the request of the
Company, Indemnitee shall furnish such documentation and information as are
reasonably available to Indemnitee and necessary to establish that Indemnitee is
entitled to indemnification hereunder.

6.             Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, Indemnitee shall be indemnified against all
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved claim, issue
or matter.  For purposes of this Agreement, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

7.             Effect of Certain Resolutions.  Neither the settlement nor
termination of any Proceeding nor the failure of the Company to award
indemnification or to determine that indemnification is payable shall create an
adverse presumption that Indemnitee is not entitled to indemnification
hereunder.  In addition, the termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent
shall not create a presumption that Indemnitee acted with gross negligence or
wilful misconduct or, with respect to any criminal action or proceeding, had
reasonable cause to believe that Indemnitee’s action was unlawful.

8.             Agreement to Advance Expenses; Conditions.  The Company shall pay
to Indemnitee all Indemnifiable Expenses incurred by Indemnitee in connection
with any Proceeding, including a Proceeding by or in the right of the Company,
in advance of the final disposition of such Proceeding, as the same are
incurred.  To the extent required by Nevada law, Indemnitee hereby undertakes to
repay the amount of Indemnifiable Expenses paid to Indemnitee if it is
determined in a final non-appealable judgment by a court of competent
jurisdiction that Indemnitee is not entitled under this Agreement to
indemnification with respect to such Expenses.  This undertaking is an unlimited
general obligation of Indemnitee.

9.             Procedure for Advance Payment of Expenses.  Indemnitee shall
submit to the Company a written request specifying the Indemnifiable Expenses
for which Indemnitee seeks an advancement under Section 8 of this Agreement,
together with documentation evidencing that Indemnitee has incurred such
Indemnifiable Expenses.  Payment of Indemnifiable Expenses under Section 8 shall
be made no later than ten (10) calendar days after the Company’s receipt of such
request.

3


--------------------------------------------------------------------------------


 

10.          Remedies of Indemnitee.

(a)           Right to Petition Court.  In the event that Indemnitee makes a
request for payment of Indemnifiable Amounts under Sections 3 and 5 above or a
request for an advancement of Indemnifiable Expenses under Sections 8 and 9
above and the Company fails to make such payment or advancement in a timely
manner pursuant to the terms of this Agreement, Indemnitee may petition a court
of law to enforce the Company’s obligations under this Agreement.

(b)           Burden of Proof.  In any judicial proceeding brought under
Section 10(a) above, the Company shall have the burden of proving that
Indemnitee is not entitled to payment of Indemnifiable Amounts hereunder.

(c)           Expenses.  The Company agrees to reimburse Indemnitee in full for
any Expenses incurred by Indemnitee in connection with investigating, preparing
for, litigating, defending or settling any action brought by Indemnitee under
Section 10(a) above, or in connection with any claim or counterclaim brought by
the Company in connection therewith.

(d)           Validity of Agreement.  The Company shall be precluded from
asserting in any Proceeding, including, without limitation, an action under
Section 10(a) above, that the provisions of this Agreement are not valid,
binding and enforceable or that there is insufficient consideration for this
Agreement and shall stipulate in court that the Company is bound by all the
provisions of this Agreement.

(e)           Failure to Act Not a Defense.  The failure of the Company
(including its Board or any committee thereof, independent legal counsel or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 10(a) above, and shall not create a presumption that such payment or
advancement is not permissible.

11.          Representations and Warranties of the Company.  The Company hereby
represents and warrants to Indemnitee as follows:

(a)           Authority.  The Company has all necessary power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Company.

(b)           Enforceability.  This Agreement, when executed and delivered by
the Company in accordance with the provisions hereof, shall be a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally.

12.          Insurance.  The Company shall, as promptly as practicable following
the date hereof, obtain and maintain directors and officers’ liability insurance
coverage on terms satisfactory to the Indemnitee of at least $1,000,000 per
occurrence, covering, among other things, violations of federal or state
securities laws.  The Company shall use its reasonable best efforts prior to any
initial public offering of the Company’s capital stock to increase its
directors’ and officers’ liability insurance to at least $5,000,000 per
occurrence including coverage of claims under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, and shall use its
reasonable best efforts to maintain such coverage in effect thereafter.  In all
policies of director and officer liability insurance, Indemnitee shall be named
as an insured in such a manner as to provide Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s officers
and directors.

4


--------------------------------------------------------------------------------


 

13.          Fees and Expenses.  During the term of the Indemnitee’s service as
a Director, the Company shall promptly reimburse the Indemnitee for all expenses
incurred by Indemnitee in connection with his service as a Director or member of
any committee of the Board or otherwise in connection with the Company’s
business and shall pay or provide the Indemnitee with fees and other
compensation, including stock options or awards, in amounts and value which are
at least equal to those provided to any of the Company’s other non-employee
members of the Board from time to time.

14.          Contract Rights Not Exclusive.  The rights to payment of
Indemnifiable Amounts and advancement of Indemnifiable Expenses provided by this
Agreement shall be in addition to, but not exclusive of, any other rights which
Indemnitee may have at any time under applicable law, the Company’s by-laws or
certificate of incorporation, or any other agreement, vote of stockholders or
the Board (or any committee thereof), or otherwise, both as to action in
Indemnitee’s official capacity or Indemnitee’s Corporate Status and as to action
in any other capacity as a result of Indemnitee’s serving as a Director.

15.          Successors.  This Agreement shall be (a) binding upon all
successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of Indemnitee. 
This Agreement shall continue for the benefit of Indemnitee and such heirs,
personal representatives, executors and administrators after Indemnitee has
ceased to have Corporate Status.

16.          Subrogation.  In the event of any payment of Indemnifiable Amounts
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of contribution or recovery of Indemnitee against
other persons, and Indemnitee shall take, at the request of the Company, all
reasonable action necessary to secure such rights, including the execution of
such documents as are necessary to enable the Company to bring suit to enforce
such rights.

17.          Change in Law.  To the extent that a change in Nevada law (whether
by statute or judicial decision) shall permit broader indemnification or
advancement of expenses than is provided under the terms of the by-laws of the
Company and this Agreement, Indemnitee shall be entitled to such broader
indemnification and advancements, and this Agreement shall be deemed to be
amended to such extent.

18.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement, or any clause thereof,
shall be determined by a court of competent jurisdiction to be illegal, invalid
or unenforceable, in whole or in part, such provision or clause shall be limited
or modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

19.          Indemnitee as Plaintiff.  Except as provided in Section 10(c) of
this Agreement and in the next sentence, Indemnitee shall not be entitled to
payment of Indemnifiable Amounts or advancement of Indemnifiable Expenses with
respect to any Proceeding brought by Indemnitee against the Company, any Entity
which it controls, any director or officer thereof, or any third party, unless
such Company has consented to the initiation of such Proceeding.  This Section
shall not apply to counterclaims or affirmative defenses asserted by Indemnitee
in an action brought against Indemnitee.

5


--------------------------------------------------------------------------------


 

20.          Modifications and Waiver.  Except as provided in Section 17 above
with respect to changes in Nevada law which broaden the right of Indemnitee to
be indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.

21.          General Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when delivered by hand, (b) when transmitted by facsimile and
receipt is acknowledged, or (c) if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:

(a)           If to Indemnitee, to the address indicated on the signature page
hereto;

(b)           If to the Company, to:

Nascent Wine Company, Inc.

2355 Paseo de las Americas

San Diego, California 92154

Attention: Sandro Piancone

Tel. No.: (619) 661-0458

Fax No.:  (619) 661-9735

or to such other address as may have been furnished in the same manner by any
party to the others.

22.          Governing Law.  This Agreement shall be governed by and construed
and enforced under the laws of the State of Nevada without giving effect to the
provisions thereof relating to conflicts of law.

23.          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.  This Agreement, to the extent
signed and delivered by means of a facsimile machine or electronic mail in .pdf
file format, will be treated in all manner and respects as an original agreement
and will be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.

24.          Entire Agreement.  This Agreement represents the entire
understanding and agreement, and supersedes all prior understandings and
agreements (written or oral) between the parties hereto with respect to the
subject matter hereof.


[SIGNATURE PAGE FOLLOWS]

6


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

NASCENT WINE COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

INDEMNITEE

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

c/o York Capital Management

 

767 Fifth Avenue, 17th Floor

 

New York, New York 10153

 

Attention: Mitch Wolf

 

Tel No. (212) 300-1300

 

Fax No. (212) 300-1302

 

7


--------------------------------------------------------------------------------